461 So. 2d 1035 (1985)
Dell D. THIBODEAU, Appellant,
v.
George L. THIBODEAU, Appellee.
No. 84-1483.
District Court of Appeal of Florida, Second District.
January 11, 1985.
*1036 Michael M. Ingram of Crabtree, Sanchez, Parker & Ingram, P.A., Sarasota, for appellant.
No appearance for appellee.
PER CURIAM.
We reverse the trial court's order granting an ex-husband's petition for modification of alimony and reducing the amounts of permanent periodic alimony payments to be made to the ex-wife. The only evidence in support of the petition, which was filed five months after entry of the final judgment, was that the husband's income came principally from mortgage brokerage commissions, that such income was irregular, and that his commissions had decreased because of the increase in mortgage interest rates. There was no showing of any permanent reduced needs of the ex-wife.
The foregoing evidence constituted an insufficient basis for the reduction in alimony. The evidence also showed that the ex-husband's irregular income was a common occurrence in the past and was a circumstance contemplated at the time of the final judgment. Sufficient permanency of the decreased amount of the ex-husband's income was not established. See Chastain v. Chastain, 73 So. 2d 66 (Fla. 1954); Withers v. Withers, 390 So. 2d 453 (Fla. 2d DCA 1980), petition for review denied, 399 So. 2d 1147 (Fla. 1981).
Reversed and remanded for proceedings consistent herewith.
SCHEB, A.C.J., and CAMPBELL and LEHAN, JJ., concur.